      Case 6:20-cv-01074-JWB-TJJ Document 36 Filed 01/12/21 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


MIKEL BROOKS,                                  )
                                               )
                               Plaintiff,      )
                                               )
v.                                             )              Case No. 20-cv-1074-JWB-TJJ
                                               )
JEFF EASTER; BOARD OF COUNTY                   )
COMMISSIONERS OF SEDGWICK                      )
COUNTY, KANSAS; BOARD OF                       )
COUNTY COMMISSIONERS OF                        )
MEADE COUNTY, KANSAS; and                      )
MARK MILLER,                                   )
                                               )
                               Defendants.     )

           INITIAL ORDER REGARDING PLANNING AND SCHEDULING

       Fed. R. Civ. P. 1 mandates the “just, speedy, and inexpensive” determination of civil

cases. With that goal in mind, the undersigned U.S. Magistrate Judge, Teresa J. James, will

conduct a scheduling conference in this case in accordance with Fed. R. Civ. P. 16 on February

16, 2021, at 1:30 PM. The conference will be held by telephone. COUNSEL AND PRO SE

PARTIES WHO WILL PARTICIPATE MUST DIAL 888-363-4749 and enter Access Code

4901386 to join the conference.

       The parties, in person and/or through counsel, must confer as required by Fed. R. Civ. P.

26(f) by January 28, 2021. For purposes of this Order, the term “confer” requires more than

mere e-mail communication. The parties, in person and/or through counsel, shall have verbal

communications with each other; that is, they must actually talk with each other. Written

communications may supplement the discussion, but will not satisfy the obligation to confer.

Generally, discussion at this planning conference must address the nature and basis of the

parties’ claims and defenses; the possibilities of settling or resolving the case, including the use

of mediation or other methods of alternative dispute resolution; making or at least arranging for
       Case 6:20-cv-01074-JWB-TJJ Document 36 Filed 01/12/21 Page 2 of 11



                                                 2
the disclosures required by Fed. R. Civ. P. 26(a)(1); any issues about preserving discoverable

information; and development of a proposed discovery plan. More specifically, the agenda items

that must be addressed during this conference include those set out in Fed. R. Civ. P.

16(c)(2)(A)-(P), Fed. R. Civ. P. 26(f)(3)(A)-(F), and the planning report form that is attached to

this order.

        By February 11, 2021, plaintiff must submit the completed report of the parties’

planning conference to the chambers of the undersigned magistrate judge. In addition, each party

must submit a copy of the party’s own Rule 26(a) initial disclosures to the chambers of the

undersigned magistrate judge without the documents identified or described in their initial

disclosures. The planning report must follow the prescribed form and must be submitted

electronically in .pdf and Word formats. All submissions shall be attached to an e-mail sent to

ksd_james_chambers@ksd.uscourts.gov. They must not be filed.

        If you have questions concerning the requirements of this order, please contact the

undersigned judge’s courtroom deputy, Teddy Van Ness, at 913-735-2260, or by e-mail at

ksd_james_chambers@ksd.uscourts.gov.

        IT IS SO ORDERED.

        Dated January 12, 2021, at Kansas City, Kansas.




                                                 Teresa J. James
                                                 U. S. Magistrate Judge
        Case 6:20-cv-01074-JWB-TJJ Document 36 Filed 01/12/21 Page 3 of 11



                                                 1
(Rev. 8/2016)


                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

_________________________,

                               Plaintiff(s),

v.                                                            Case No. _____________

_________________________,

                               Defendant(s).


                    REPORT OF PARTIES’ PLANNING CONFERENCE

    [Completed form should be spaced as shown. Use separate paragraphs or subparagraphs as
                                necessary if the parties1 disagree.]

        Introductory Note: Fed. R. Civ. P. 1 provides that all Federal Rules of Civil
Procedure should be construed and employed by the court and the parties to secure the
Ajust, speedy, and inexpensive@ determination of civil cases.    Careful planning is essential
to efficient case management and discovery proceedings.

       The court strongly encourages the parties to conduct their planning conferences
under Fed. R. Civ. P. 26(f) in person instead of by telephone, to improve the quality of
discussion. In any event it’s unacceptable to simply exchange draft planning reports by e-
mail. The court also strongly encourages “first chair” trial counsel to be meaningfully
involved in this critical planning process.

       Before the parties conduct their planning conference and attempt to complete this
required planning report form, instead of just mechanically filling in the blanks, the court
expects them to review and be prepared to address all the specific agenda items mentioned
in Fed. R. Civ. P. 16(c)(2)(A)-(P) and Fed. R. Civ. P. 26(f)(3)(A)-(F). The parties should
think creatively and, to the extent possible, cooperatively, about how to structure this case
in a way that leads to the efficient resolution of the factual and legal issues presented.
1
 As used in this report, the term “plaintiff” includes plaintiffs as well as counterclaimants, cross-
claimants, third-party plaintiffs, intervenors, and any other parties who assert affirmative claims
for relief. The term “defendant” includes defendants as well as counterclaim defendants, cross-
claim defendants, third-party defendants, and any other parties who are defending against
affirmative claims for relief. However, when the parties actually complete and submit this report,
they should accurately describe their posture in the case.
      Case 6:20-cv-01074-JWB-TJJ Document 36 Filed 01/12/21 Page 4 of 11



                                              2

        This court, like the Kansas Supreme Court, has formally adopted the Kansas Bar
Association’s Pillars of Professionalism (2012) as aspirational goals to guide lawyers in their
pursuit of civility, professionalism, and service to the public. Counsel are expected to
familiarize themselves with the Pillars of Professionalism and conduct themselves
accordingly when litigating cases in this court. The Pillars of Professionalism are available
on this court’s website:

                   http://www.ksd.uscourts.gov/pillars-of-professionalism/

        Discovery of electronically stored information (ESI) is unduly expensive if it’s not
managed properly. Therefore, counsel must become generally knowledgeable about their
clients’ information management systems before the planning conference. That is, counsel
must be prepared to discuss at the conference how their clients’ information is stored and
retrieved, and in turn be prepared to discuss and resolve the specific issues raised in the
ESI guidelines posted on this court’s website:

                       http://www.ksd.uscourts.gov/guidelines-for-esi/


1.     Rule 26(f) Conference. Pursuant to Fed. R. Civ. P. 26(f), a discovery and case
management conference was held on (date), and was attended by [list appearances]. The
conference was conducted [in person at _____ (place)] [by telephone].

2.     Preliminary Matters.

       A.     The following persons will appear at the upcoming Rule 16 scheduling
              conference with the magistrate judge:

              [Insert names of all parties and counsel who will appear at the scheduling
              conference and, if the conference is scheduled to occur by video conference or
              telephone, the telephone numbers where parties and/or counsel may be reached at
              the designated time.]


       B.     The parties provide the following information regarding themselves and their
              counsel:

              [For each attorney, insert: (1) name; (2) business address; (3) telephone and
              facsimile numbers; and (4) e-mail address. For each party, insert: (1) name; (2)
              home and business addresses; (3) telephone and facsimile numbers; and (4) e-
              mail address.]

       C.     The parties jointly submit the following case summary:
     Case 6:20-cv-01074-JWB-TJJ Document 36 Filed 01/12/21 Page 5 of 11



                                             3
            [Insert a brief summary of the case, preferably in a single paragraph and no more
            than one page, which states: (1) the general nature of the case, e.g., employment
            discrimination, personal injury, etc.; (2) the statutes asserted to confer subject
            matter jurisdiction, e.g., 28 U.S.C. § 1332; (3) the plaintiff’s legal theories, and
            (4) the primary defenses pleaded by defendant.]

3.   Plan for Alternative Dispute Resolution (ADR).

     A.     The parties already have engaged in the following good faith efforts to resolve
             this matter: [describe efforts].

     B.     Plaintiff will submit a written, good-faith settlement proposal to defendant by
            (date). Defendant will make a written, good-faith counter-proposal by (date).
            By (date), unless the parties have jointly filed a notice stating whom they have
            selected to serve as mediator, along with the firmly scheduled date, time, and
            place of mediation, each party will submit a confidential settlement report to the
            assigned magistrate judge.

            Note: In order to facilitate the ADR process, the court usually will require
            the parties to either complete their exchange of settlement proposals or file a
            joint notice of mediation within 30 days after the scheduling conference.
            But if more time is necessary due to the complexity of this particular case,
            specific reasons for the request must be provided so the court can make an
            informed judgment about whether to delay the parties’ exchange of
            settlement proposals.

     C.     The parties have agreed on the following ADR procedure, which will be
            accomplished by: [insert agreed procedure, e.g., mediation, and a deadline,
            which usually should be within 90-120 days of the scheduling conference]. An
            ADR report (on the court’s ADR report form) will be filed within 14 days after
            the scheduled ADR process is held.

4.   Plan for Pre-Discovery Disclosures. The parties have exchanged the information
     required by Fed. R. Civ. P. 26(a)(1) and submitted copies of their disclosures to chambers
     along with this report. [Recommended additional language: In order to facilitate
     settlement negotiations and to avoid unnecessary expense, the parties have agreed that,
     without any need for formal requests for production, copies of the various documents
     described in the parties’ respective Rule 26(a)(1) disclosures will be [exchanged] [made
     available for inspection and copying] by (date).]

            Note: Pursuant to Rule 26(a)(1)(C), the parties are required to serve their
            initial disclosures no later than 14 days after their Rule 26(f) planning
            conference. As indicated in the Initial Order Regarding Planning and
            Scheduling, copies of the parties’ initial disclosures under Rule 26(a)(1)(A)
            must be emailed along with the parties’ completed Rule 26(f) planning
            report. These disclosures will be discussed with the magistrate judge during
     Case 6:20-cv-01074-JWB-TJJ Document 36 Filed 01/12/21 Page 6 of 11



                                             4
            the upcoming scheduling conference in finalizing a discovery and case plan
            that achieves the objectives of Rule 1. The parties should not submit to the
            court any documents identified or described in their Rule 26(a)(1)(A) initial
            disclosures.

5.   Plan for Discovery. The parties jointly propose to the court the following discovery
     plan:

     A.     Discovery is needed on the following specific subjects: [list].

            Note: The parties should try to reach early stipulations about those matters
            that are not in dispute, to ensure that discovery, particularly involving ESI, is
            conducted only on those matters legitimately in dispute.

            Under the December 1, 2015 amendments to Fed. R. Civ. P. 26(b)(1), the
            parties in this case are entitled to obtain pretrial discovery regarding any
            nonprivileged matter provided it is (a) relevant to a party’s claim or defense,
            AND (b) proportional to the needs of the case. Under Rule 26(b)(1), whether
            any particular discovery request is proportional is to be determined by
            considering, to the extent they apply, the following six factors: (1) the
            importance of the issues at stake in the action, (2) the amount in controversy,
            (3) the parties’ relative access to relevant information, (4) the parties’
            resources, (5) the importance of the discovery in resolving the issues, and (6)
            whether the burden or expense of the proposed discovery outweighs its likely
            benefit.


     B.     All discovery will be commenced or served in time to be completed by (date).

            Note: In the court’s experience, discovery usually can be completed in 4-6
            months. If more time is necessary due to the complexity of this case, specific
            reasons for the request must be provided.

     C.     [If applicable] Discovery on (issue for early discovery) will be completed by
            (date).

            Note: The parties should consider whether any issues should be bifurcated,
            or whether a limited amount of highly focused discovery would enable them
            to participate in early mediation or present substantive issues on dispositive
            motions and in turn narrow the scope of remaining discovery.

     D.     One or more of the parties anticipate the following problem(s) in discovery,
            which should be discussed with the court and, if possible, resolved at the
            scheduling conference:
Case 6:20-cv-01074-JWB-TJJ Document 36 Filed 01/12/21 Page 7 of 11



                                        5
      [List problem(s), the positions and supporting authority of each party, and what
      efforts have been made to resolve the problems.]

E.    Disclosure or discovery of electronically stored information (ESI) will be handled
      as follows:

      [Provide a brief description of the parties’ agreement or separate proposals.]

      Note: The court requires that the parties directly address the issue of ESI
      instead of avoiding it. The parties are strongly encouraged to review the
      District of Kansas Guidelines for Cases Involving Electronically Stored
      Information [ESI], available on the court’s website under “rules” at
      http://www.ksd.uscourts.gov/. The parties must confer and then decide on a
      reasonably specific protocol for retrieving and producing ESI. It is
      unacceptable for the parties to vaguely state in their planning report, for
      example, “that discovery of ESI will be conducted in accordance with the
      Fed. R. Civ. P.” However, the parties may agree, for economic reasons or
      otherwise in a small case, that no discovery of ESI will be conducted or that
      any limited ESI that does exist will simply be printed out in hard copy form.

F.    With regard to claims of privilege or of protection as trial-preparation material
      asserted after production, the parties have agreed to an order as follows:

      [Provide a brief description of the parties’ proposal. Also, state whether the
      parties wish their agreement to be reflected in the court’s scheduling order or in a
      separate proposed protective order that will be submitted to the court.]

      Note: The parties should be mindful that Fed. R. Civ. P. 26(b)(5)(B), which
      generally contemplates such things as “quick peek” and “clawback”
      agreements with regard to attorney-client privileged communications and
      trial-preparation materials, is not limited to ESI. Also, under Fed. R. Evid.
      502, an agreement on the effect of a disclosure in a federal proceeding is
      binding only on the parties to the agreement unless that agreement also is
      incorporated into a court order; a federal court’s order that a privilege or
      protection is not waived by disclosure is binding in other federal court and
      state court proceedings.

G.    To encourage cooperation, efficiency, and economy in discovery, and also to limit
      discovery disputes, the following procedures have been agreed to by parties in
      this case: ____________________________________.


      Note: The parties are strongly encouraged to consider using the so-called
      Susman agreements that are posted on the following website:

                         http://trialbyagreement.com/
Case 6:20-cv-01074-JWB-TJJ Document 36 Filed 01/12/21 Page 8 of 11



                                       6


H.    There will be a maximum of ____ interrogatories, including all discrete subparts,
      served by any party on another party.

I.    There will be a maximum of ____ depositions taken by plaintiff and ____ by
      defendant. Each deposition [other than ___________________] will be limited
      to ___ hours [the depositions of _____________ will be limited to ___ hours].

J.    [The parties have stipulated that no expert testimony will be used in this case.]
      [If expert testimony is used in this case, disclosures required by Fed. R. Civ. P.
      26(a)(2), including reports from retained experts, will be served by plaintiff by
      (date), and by defendant by (date); disclosures and reports by any rebuttal experts
      will be served by (date).]

K.    The parties [agree] [disagree] that physical or mental examinations pursuant Fed.
      R. Civ. P. 35 [are] [are not] appropriate in this case. In any event, all Rule 35-
      examinations will be completed by (date).

      Note: If the parties disagree about the need for or the scope of such an
      examination, a formal motion must be filed sufficiently in advance of this
      deadline in order to allow the motion to be fully briefed by the parties, the
      motion to be decided by the court, and for the examination to be conducted,
      all before the deadline expires.

L.    Supplementations of disclosures under Fed. R. Civ. P. 26(e) will be served at
      such times and under such circumstances as required by that rule. In addition,
      such supplemental disclosures will be served ([optional] dates or intervals), and in
      any event 40 days before the deadline for completion of all discovery.

      Note: Based on the investigation and discovery conducted as of that date,
      the supplemental disclosures served 40 days before the deadline for
      completion of all discovery must identify all witnesses and exhibits that
      probably or even might be used at trial.

M.    The parties [agree] [disagree] that there [is] [is not] a need for discovery in this
      case to be governed by a protective order. If the parties agree concerning the
      need for and scope and form of such a protective order, they must confer and then
      submit a jointly proposed protective order by (date). A jointly proposed
      protective order must include a concise but sufficiently specific recitation of the
      particular facts in this case that would provide the court with an adequate basis
      upon which to make the required finding of good cause pursuant to Fed. R. Civ.
      P. 26(c). If the parties disagree concerning the need for, and/or the scope or form
      of a protective order, the party or parties seeking such an order must file an
      appropriate motion and supporting memorandum by (date).
     Case 6:20-cv-01074-JWB-TJJ Document 36 Filed 01/12/21 Page 9 of 11



                                            7
           Jointly proposed protective orders should be drafted in compliance with the
           guidelines available on the court’s website:

                     http://www.ksd.uscourts.gov/guidelines-for-agreed-protective-orders-
                                   district-of-kansas/

           A pre-approved form of protective order can be downloaded from the court’s
           website:

                  http://www.ksd.uscourts.gov/flex/?fc=9&term=5062#item_2

           [The parties should discuss whether any departures from this pre-approved form
           order would be appropriate in this case and also be prepared to explain such
           proposed modifications during the scheduling conference with the magistrate
           judge.]

     N.    The parties [do] [do not] consent to electronic service of disclosures and
           discovery requests and responses. See Fed. R. Civ. P. 5(b) and D. Kan. Rules
           5.4.2 and 26.3.

6.   Deadlines for Amendments and Potentially Dispositive Motions.

     A.    A motion to dismiss [is] [is not] expected to be filed in this case, based on
           ________ (state the grounds). Provided that such defenses have been timely
           preserved, any motions to dismiss for lack of personal jurisdiction, venue,
           insufficiency of process or service of process, failure to state a claim upon which
           relief can be granted, or the propriety of the parties, will be filed by (date).

           Note: This deadline usually should be set 2-3 weeks after the scheduling
           conference. But to avoid cases getting bogged down with wasteful motion
           practice, during the planning conference, counsel should notify the opposing
           counsel or party of any defects in the pleadings that are plainly obvious and
           that could be easily cured with an amended pleading.

     B.    Any motion for leave to join additional parties or to otherwise amend the
           pleadings will be filed by (date).

           Note: This deadline usually should be set 6-8 weeks after the scheduling
           conference.

     C.    Other dispositive motions (e.g., summary judgment) [are] [are not] expected to be
           filed in this case. All such motions will be filed by (date).

           Note: This deadline usually should be set approximately 2-4 weeks after the
           pretrial conference. The court will attempt to decide all dispositive motions,
           to the extent they’ve been timely filed and briefed without any extensions
     Case 6:20-cv-01074-JWB-TJJ Document 36 Filed 01/12/21 Page 10 of 11



                                              8
            having been requested, approximately 60 days before trial. But if the case is
            unusually complex, such that it would be more efficient to have a 90-120 day
            gap between dispositive-motion rulings and trial, the parties should explain
            why that would be appropriate here.

      D.    All motions to exclude testimony of expert witnesses pursuant to Fed. R. Evid.
            702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),
            Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law, will be
            filed by (date).

            Note: Generally, most judges in the District of Kansas tend to defer setting
            the Daubert motion deadline until 30-45 days before trial (unless counsel
            agree that resolution of the case would be fostered by having such motions
            filed and decided earlier). If Daubert motions potentially would be
            dispositive of the entire case or even certain claims in the case (e.g., a
            challenge to a standard-of-care expert in a medical negligence case), then this
            deadline should be the same as the dispositive-motion deadline mentioned
            above. Counsel should be mindful that some judges in this district use a
            single deadline for dispositive motions and Daubert motions in all of their
            cases.

7.    Other Items.

      A.    [The parties agree that principles of comparative fault do not apply to this case.]
            [By (date), any party asserting comparative fault must identify all persons or
            entities whose fault is to be compared for purposes of Kan. Stat. Ann. § 60-258a
            (or any other similar comparative fault statute that might be applicable). If
            another person or entity is so identified, then the party asserting comparative fault
            also must specify the nature of the fault which is claimed.]

            Note: This deadline, if applicable, usually should be set approximately 2
            weeks before the deadline for filings motions to amend the pleadings.

      B.    The parties [request] [do not request] a status conference before the pretrial
            conference, in order to discuss the following subjects: [list]. [The parties request a
            status conference in (month and year).]

      C.    The parties request that the court hold a pretrial conference in (month and year).

            Note: The court generally schedules a pretrial conference approximately 2-3
            weeks after the close of discovery and approximately 2-4 weeks before the
            dispositive-motion deadline. If the case remains at issue after all timely filed
            dispositive motions have been filed and decided (or if the parties announce
            that no dispositive motions will be filed), then the trial judge usually will
            conduct another pretrial conference within 30 days of trial.
        Case 6:20-cv-01074-JWB-TJJ Document 36 Filed 01/12/21 Page 11 of 11



                                                   9
         D.       [Plaintiff(s)][Defendant(s)] has [have] demanded a jury [non-jury] trial and
                  requested a trial location of [Kansas City][Topeka][Wichita]. Trial is expected to
                  take approximately ___ trial days [weeks].

         E.       The parties [are] [are not] prepared to consent to trial by a U.S. Magistrate Judge
                  [at this time,] [or as a backup if the assigned U.S. District Judge determines that
                  his or her schedule is unable to accommodate the scheduled trial date].

                  Note: Magistrate judges may preside over civil jury trials upon the consent of
                  the parties under 28 U.S.C. § 636(c). Parties consenting to trial by a U.S.
                  Magistrate Judge must email the clerk’s office their signed form, “Notice,
                  Consent, and Reference of a Civil Action to a Magistrate Judge.” The form is
                  located on the court’s website under “forms” at
                  http://www.ksd.uscourts.gov/.

Date:         [Insert Date]

[Here, add signatures of each unrepresented party and an attorney for each represented party.
These signatures must be affixed according to the procedures governing multiple signatures set
forth in paragraph II(C) of the Administrative Procedures for Filing, Signing, and Verifying
Pleadings and Papers by Electronic Means in Civil Cases. The report must be submitted
electronically in .pdf format as an attachment to an e-mail sent to the e-mail address of the
assigned magistrate judge listed in paragraph II(E)(2)(c) of the administrative procedures guide.]
